Citation Nr: 1534562	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972 and from May 1976 to April 1978. 

The issue of entitlement to service connection for right ear hearing loss comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  The matter of entitlement to service connection for PTSD comes before the Board on appeal from an October 2013 rating decision issued by the RO.

In addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files.  In pertinent part, these electronic files include the October 2013 rating decision as well as a May 2014 letter from the RO acknowledging receipt of a notice of disagreement to the October 2013 rating decision.   

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2013 rating decision, service connection for right ear hearing loss was granted, resulting in a full grant of the benefit sought on appeal.      


CONCLUSION OF LAW

The claim of entitlement to service connection for right ear hearing loss is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As pointed out in a July 2015 Motion to Dismiss submitted by the Veteran's representative, in an October 2013 rating decision, service connection for right ear hearing loss was granted, resulting in a full grant of the benefit sought on appeal.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal seeking entitlement to service connection for right ear hearing loss must be dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

In the October 2013 rating decision, the AOJ also denied service connection for PTSD.  The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran submitted a notice of disagreement with respect to this matter in February 2014.  Although a copy of the Veteran's notice of disagreement is not currently in the paper claims file or electronic record, the AOJ acknowledged receipt of such in a May 2014 letter that is located on VBMS.  The AOJ has not issued a statement of the case with respect to this matter.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished with a statement of the case with respect to the issue of entitlement to service connection for PTSD.  Advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


